Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lead line for reference character 54 fails to accurately designate the longitudinal axis as shown in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the “78” as set forth on line 5 of paragraph 52 and “xx” on line 2 of paragraph 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both a first end of the cable 26 in figure 2 and a second end of the cable 26 in figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: on line 2 of paragraph 24 the applicant refers to the lines A-A in figure 1, however, figure 1 does not include the lines A-A.  Lines 5-7 of paragraph 50 are confusing since the applicant is referring to element 66 as a second translating member of the linear drive, however, paragraph 60 refers to element 66 as a pawl.  Note that figure 8 also shows element 66 as being a pawl.  On line 9 of paragraph 57, it is suggested the applicant insert a comma following “moves” to avoid confusion.  
Finally, it is requested that the applicant use the same language when referring to the same element of the invention.  Thus, the applicant should avoid referring to the translating portion as element 52 on line 5 of paragraph 57 and as element 64 on lin 7 of paragraph 57. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumura et al. (US 3398484).  Katsumura et al. discloses a vehicle closure system for use with a closure pivotally coupled to a vehicle body, the vehicle closure system comprising: 

a cable 23 including a first end (not numbered, but shown in figure 3) and a second end (not numbered, but shown in figure 1) wherein the second end is operatively connected to the latch; and a linear drive 8 including, 
a first end (labeled below) configured to be coupled to the vehicle body at a pivot member 3, and 
a second end (labeled below) provided with a socket 14 engaged with the first end of the cable 23, wherein the socket is configured to engage an engagement member 17 extending from the closure, wherein the linear drive 8 is configured to translate the socket with respect to the engagement member 17 to pull the cable 23 to change the latch 25 from the first state to the second state (claim 1);
	wherein the first state is a secondary latch state and the second state is a primary latch state, and wherein when the latch is in the secondary latch state, the closure is in a partially closed position, and when the latch is in the primary latch state, the closure is in a fully closed position (claim 2);
wherein the socket 14 defines a receptacle (not numbered, but shown in figure 3 receiving the end of engagement member) and a channel 15 wherein the receptacle is configured to detachably fix the engagement member 17 to a portion of the socket and wherein the channel 15 is configured to translate about the engagement member 17 (claim 3);

wherein the socket 14 includes a body 18 and an enclosure (not numbered, but comprising the interior of the body 18) fixed to the body, wherein the enclosure is configured to position the body 18 with respect to the engagement member 17 (claim 5);
wherein the enclosure has an arcuate shape defined by the curved portions of the body 18 configured to receive a ball of the engagement member (claim 6);
wherein the enclosure includes an engagement tab 19, and wherein the engagement tab extends into the receptacle (claim 7);
wherein the linear drive is configured to generate a force vector to move the closure 4 and wherein the engagement tab 19 is configured to transfer the force vector from the linear drive to the engagement member 17 when the closure is moved between the open position and the partially closed position (claim 8).
	With respect to claim 6, the enclosure of the body 18 is capable of receiving a ball of an engagement member.

Claim(s) 9-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bascou (US 4333269).  Bascou discloses a vehicle closure system for use with a closure pivotally coupled to a vehicle body, the closure system comprising: 
a latch 13, fixed to the closure or the vehicle body 7, configured to actuate to move the closure 1 from a partially closed position to a fully closed position; 

a linear drive 32, 33 disposed between the closure and the vehicle body including a stationary portion 32 and a translating portion 33 coupled to the first end of the cable 31, wherein the translating portion is configured to translate along a longitudinal axis with respect to the stationary portion to pull the cable substantially along the longitudinal axis to actuate the latch to move the closure from the partially closed position to the fully closed position (claim 9);
wherein the translating portion 33 is configured to translate along the longitudinal axis by a first distance to move the closure 1 between an open position and the partially closed position, and wherein the translating portion is configured to translate along the longitudinal axis by a second distance to actuate the latch 13 (claim 10);
further comprising an engagement member 12, 17 extending from the closure 1 wherein when the translating portion 33 translates along the longitudinal axis, a first end (not numbered, but shown in figure 2) of the translating portion 33 translates about the engagement member 12, 17 (claim 11);
wherein the closure 1 is pivotally coupled to the vehicle body at a closure pivot point (not numbered, but shown in figure 1), wherein a closure angle is defined between the longitudinal axis and a plane extending between the closure pivot point and the engagement member, and wherein when the closure angle is less than or equal to a predetermined closure angle, the first end translates about the engagement member (claim 12);
.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamagata et al. (US 2017/0145727).  Yamagata et al. discloses a linear drive assembly for use with a vehicle including a vehicle body and a closure, the linear drive assembly comprising 
a stationary portion 2; and 
a translating portion 3 including, 
a first end portion 22 configured to pivot and translate about a vehicle attachment member and a second end portion 14 configured to pivot and translate about a closure attachment member and be coupled to a cable operatively coupled to an actuator, wherein when the second end translates about the closure attachment member, the cable is pulled to actuate the actuator (claim 15);
wherein the actuator is a latch configured to move the closure from a partially closed position to a fully closed position as the cable is pulled by a first predetermined distance (claim 16);
wherein the second end portion 22 is configured to translate about the vehicle attachment member by a second predetermined distance, wherein the first predetermined distance is based on the second predetermined distance (claim 17);
wherein the first end portion is configured to translate about the vehicle attachment member by a third predetermined distance, wherein the third predetermined distance is equal to or less than the second predetermined distance (claim 18);

	wherein the first end portion 22 defines a receptacle and a channel, wherein when the first end portion translates about the vehicle attachment member, the receptacle is disengaged from the vehicle attachment member and the channel engages the vehicle attachment member

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumura et al. (US 3398484).  Katsumura et al. discloses a linear drive assembly for use with a vehicle including a vehicle body and a closure, the linear drive assembly comprising 
a stationary portion 5; and 
a translating portion 12, 14 including, 
a first end portion 14 configured to pivot and translate about a vehicle attachment member 17 and a second end portion 12 configured to pivot and translate about a closure attachment member 9 and be coupled to a cable 23 operatively coupled to an actuator, wherein when the second end translates about the closure attachment member, the cable is pulled to actuate the actuator (claim 15);
wherein the first end portion 14 defines a receptacle (not numbered, but shown in figure 3) and a channel (not numbered, but shown in figure 3) wherein when the first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Bascou as applied to claims 9-12 and 14 above, and further in view of Suzuki et al. (US 9376850).  Bascou discloses that the engagement member 12, 17 includes a base 17 and a pin 25 extending therefrom, wherein the first end includes a socket (not numbered, but comprising the receptacle receiving the pin 25 as shown in figure 4) defining a receptacle that engages the pin when the closure angle is greater than the predetermined closure angle.
Bascou is silent concerning a ball engaging the socket.
However, Suzuki et al. discloses a ball 41 engaging a socket 42.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the pin 25 of Bascou with a ball and socket configuration, as taught by Suzuki et al., to reduce friction and to accommodate misalignment between the engagement member and the socket.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836.  The examiner can normally be reached on 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634